Citation Nr: 1519334	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  09-37 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975, from May 1976 to April 1977, and from October 1978 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is associated with the claims file.

In December 2013, the Board denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Order, the Court granted an August 2014 Joint Motion for Remand (JMR), which vacated the Board's December 2013 decision and remanded the current issue to the Board for development consistent with the JMR.  In October 2014, the Board remanded the Veteran's case and the case has been returned to the Board for review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2014 JMR, the parties determined that the October 2008 VA medical opinion was inadequate.  The JMR stated that the October 2008 VA examiner did not provide sufficient explanation and rationale to support the conclusion that the Veteran's bilateral hearing loss was not incurred in or caused by active service.  In October 2014, the Board remanded the Veteran's case to provide a new VA examination and opinion.  

A VA examination was provided in December 2014.  The examiner reviewed the claims file, examined the Veteran, and provided a negative nexus opinion.  The Board finds that the December 2014 VA examiner's opinion is inadequate and does not comply with the Board's remand directive.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

First, the December 2014 examiner split the Veteran's three periods of active service (September 1971 to September 1975, May 1976 to April 1977, and October 1978 to April 1981) into two periods of active service when discussing the absence of any threshold shifts.  Further, the examiner noted in the rationale that the in-service examinations completed in September 1973, August 1975, March 1976, and April 1977, showed that the Veteran's hearing was within normal limits.  The examiner stated that the Veteran's October 1978 re-enlistment examination and April 1981 separation report of medical examination showed hearing within normal limits.  The examiner explained that there were no threshold shifts from 1971 to 1977 or from 1978 to 1981.  However, the Board finds that the examiner's rationale is inaccurate.  Some degree of hearing loss was demonstrated by audiograms completed in August 1975, April 1977, and March 1980.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The August 1975 report of medical examination shows a finding of 25 decibels (dB) at 4000 Hertz for the right ear and 25 dB at 3000 Hertz for the left ear.  The April 1977 report of medical examination reflects a finding of 25 dB at 3000 Hertz for the left ear.  In addition, a March 1980 audiogram shows findings related to the right ear as follows: 35 dB at 500 Hertz, 30 dB at 1000 Hertz, 25 dB at 2000 Hertz, 35 dB at 3000 Hertz, 30 dB at 4000 Hertz, and 35 dB at 6000 Hertz.  The left ear findings were as follows: 35 dB at 500 Hertz, 30 dB at 1000 Hertz, 30 dB at 2000 Hertz, 40 dB at 3000 Hertz, 30 dB at 4000 Hertz, and 45 dB at 6000 Hertz.  As a result of the inaccurate and incomplete rationale for the expressed opinion, the Board finds that an addendum opinion is required to address the nature and etiology of the Veteran's bilateral hearing loss disability.  See Barr, id.; Stegall v. West, 11 Vet. App. 268 (1998).  


Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the December 2014 VA examiner; or, if the examiner is unavailable, to another suitably qualified examiner for an addendum opinion to the December 2014 VA examination report.  The claims file must be made available to and reviewed by the examiner.  Following review of the claims file, the examiner is asked to respond to the following:

Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that bilateral hearing loss disability was caused by active service or is otherwise related to active service. 

In providing the opinion, the examiner is directed to consider all three periods of active service (September 1971 to September 1975; May 1976 to April 1977, and October 1978 to April 1981).  The examiner must presume the Veteran credible with respect to his reports of exposure to noise during active service.  Finally, discuss the significance, if any, of the decibel readings greater than 20 decibels as reflected in the August 1975, April 1977, and March 1980 audiograms. 

The absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner must provide a complete rationale for any opinion given.  This rationale must contain a reasoned medical explanation connecting the examiner's conclusion with supporting data.

2.  After the above development is completed and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

